 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeslieMetal Arts Company,Inc.andInternationalUnion,United Automobile,Aerospace and Agricul-tural Implement Workers of America(UAW). Case7-CA-8153September22, 1971DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYOn April 15, 1971, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certainunfair labor practices alleged in the complaint, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Decision and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Leslie Metal Arts Company, Inc., GrandRapids, Michigan, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer'sRecommended Order, as modifiedherein.I1In In 9 of the Trial Examiner'sDecision, substitute"20" for "l0"daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VosE, Trial Examiner: This case was heard atGrand Rapids, Michigan, on January 20, 1971, pursuant tocharges filed on August 18 and September 15, 1970, and acomplaint issued on October 28, 1970, alleging among otherthings that the Respondent had discharged OswaldoGutierrez in violation of Section 8(a)(3) and (1) of the Act.After the close of the hearing the Respondent filed a briefwith the Trial Examiner which has been carefullyconsidered.Upon the entire record and my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Michigan corporation, is engaged atfive plants in Grand Rapids, Michigan, in the manufacture,sale,and distribution of steel stampings and relatedproducts.During the calendar year 1969, a representativeperiod, the Respondent had more than $50,000 worth ofmaterials shipped to its Grand Rapids plants from out-of-state sources, and during this same period shipped to out-of-statedestinationsinexcessof $50,000 worth ofmanufactured products. Upon these facts, I find, as theRespondent admits,that it is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospace andAgriculturalImplementWorkers of America (UAW), is alabor organizationwithin themeaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA.The Discharge of OswaldoGutierrez inViolationof Section 8(a)(3) and (1) of the Act1.BackgroundThe UAW has conducted organizing campaigns amongthe employees of the Respondent's various plants onseveral occasions in the past, including its 32nd Street, S. E.,plant, the only plant involved in this case. Elections wereheld by the Board in 1966, 1967, and 1970. In February1970 the Union mailed out to employees of the 32nd Streetplant a so-called "feeler letter" which was designed toascertain the extent of employee interest in furtherorganizing efforts. The response was not encouraging andthe UAW did not engage in further efforts at this time.2.The hiring of Gutierrez; his employmentrecordGutierrez filled out an application for employment at the32nd Street plant on March 9, 1970. Gutierrez' applicationrevealed that he previously had worked at two plants whichhis interviewer,DonaldHuizenga, the Respondent'spersonnel director, testified were known to him to be UAWplants.During the interview Huizenga asked Gutierrez howhe felt about unions. When Gutierrez replied that he could193 NLRB No. 44 LESLIE METAL ARTS CO., INC.save the union dues, Huizenga went on to say that "wedon't want no union here we don't have no problems."'After being interviewed further by Charles St. Charles, thetoolroom foreman, concerning his prior experience,Gutierrez was told to report for work on March 11 toForeman St. Charles. Gutierrez was hired as an A classmachinist at $3.61 per hour and was assigned to work underAssistant Foreman Ed Bryant.Early in June Gutierrez was assigned to do die repairwork, which required greater skill than the machinist Awork which he previously had been doing. On July 6Gutierrez was formally transferred from machinist A workto die repair and given a 10 cents per hour wage increase.On August 4 Gutierrez was given a further 10 cents perhour wage increase which became effective on August 10.The Respondent does not dispute the fact that Gutierrezwas a "good worker" and expressly stated at the hearingthat the quality of Gutierrez' work was not a factor in hisdischarge.3.Gutierrez'role inthe 1970 UAWorganizingdriveIn April Gutierrez suggested to two of his fellow workers,Al Bishoff and Ed Czarnecki, that having a union in theplant would give the men greaterjob security and increasedemployee benefits, and asked them whether they wouldhelp him organize a union. Both employees agreed to help.Thereafter,Gutierrez visited the UAW office in GrandRapids and requested assistance in organizing the employ-ees of the Respondent's 32nd Street plant. Walter Schultze,an international representative of the UAW, later contact-ed Gutierrez, who arranged for a meeting with Schultze athishome. Gutierrez, Bishoff, and Czarnecki attended.Schultze gave the men information about organizing theirfellow workers. Gutierrez immediately commenced talkingwith his fellow employees on the parking lot aboutorganizing a unionAt a meeting at the UAW office in May, all of theemployees present-14 or 15 in number-signed UAWbargaining authorization cardsAdditional cards weregiven the employees present for distribution among theirfellowworkers.Accompanying the authorization cardswere postage prepaid envelopes addressed to the UAWoffice.Gutierrez himself passed out 50 or more cards toemployees and personally turned over to Schultze 5 or 6cards. As Schultze testified, Gutierrez was more or less hisprincipal contact on behalf of the employees on both shifts.A meeting of interested employees was held at the UAWoffice on Saturday afternoon, August 8. Gutierrez wasunable to attend because he was scheduled to workovertime that afternoon.2 At this meeting InternationalRepresentative Schultze had mimeographed forms forcirculation on which the employees signing authorized theUAW to use their names in a letter to the RespondentiThe above finding is based on Gutierrez' credited testimonyHuizenga,when first asked whether he had any discussion with Gutierrezabout unions, answered as follows "Yes, I don't recall the exact words butwe often ask applicants whether or not they have a preference to work in aunion or non-union company " Later on in his testimony Huizenga deniedthat hetold Gutierrezthat the Respondentdid notwant a union.Huizengathen elaborated as follows-"I indicated to the man that this is a nonunion305advising it that they were members of the UAW organizingcommittee in the plant. Because of the absence ofGutierrez, Schultze gave Czarnecki a copy of the form witha request that he give it to Gutierrez.Czarnecki turned over the form to Gutierrez on theparking lot before work on the following Monday morning.Gutierrez promptly signed his name on the first line andhad Czarnecki sign immediately below. Then Gutierrezasked two other employees to sign. On the followingmorning, Tuesday, August 11, Gutierrez took the form intothe plant and solicited four or five girls to sign before theworkday commenced.At lunchtime that day Gutierrez asked Joe Simon, ChicoRivera,and Jesse Talamontez to sign the organizingcommittee form. Simon asked Gutierrez to leave the formwith him, saying that he would return it during breaktimethat afternoon. Simon failed to do so; however, anotheremployee,Gosuth Talamontez, returned the form toGutierrez after work that day. None of these employees hadsigned the form.Later Gutierrez turned the form over to UAW Represent-ative Schultze together with two other forms which othershad circulated. As found below, on the following MondaySchultze sent the Respondent a list of the names of theemployees on the organizing committee. The names of 40employees were listed.4.Gutierrez' discharge on August 15; the incidentpreceding itOn Tuesday morning, August 11, Assistant Foreman EdBryant gave Gutierrez oral instructions to make four pins Iinch in diameter. Gutierrez completed the pins and leftthem on Bryant's bench. Later that morning Bryant cameup to Gutierrez and had the following discussion with him,as Gutierrez testified:He say "what size pin I tell you to cut for me?" I say,"four pins one by eight and a half." He said, "Dammit,I told you four pins one by ten and a half." He says, "Iwant four other pins and I want it right now." I said"Okay, you told me one by eight and a half before." Hesays "I told you one by ten and a half, and, dammit, goand do it."Gutierrez completed the pins promptly and left them onBryant's bench.After lunch Bryant went over to Gutierrez' bench to givehim a new assignment. According to Gutierrez, he askedBryant at this time "why he was picking at me." While theevidence is conflicting concerning the details of thediscussion which followed, the record is clear that whatstarted out as an angry interchange between the two menended up "amicably," 3 with Bryant apologizing toGutierrez for pushing him too hard and Gutierrez tellingBryant that he was a "pretty good boss," much better thansome he had had.company and that we are of the position that we offer job security, jobrates and benefits that are superior to many other plants."2This was the only Saturday afternoon in the entire 5-month period ofGutierrez'employment that he was required to work on a Saturdayafternoon Gutierrez performed only his regular duties on this occasion.3This is the Respondent's charactenzation of the tone in which thediscussion ended, as stated on p 5 of the brief. 306DECISIONS OFNATIONALLABOR RELATIONS BOARDThe only direct testimony concerning the details of thisepisode isthat of Gutierrez. Bryant, the only otherwitnessto this incident, was not called as a witness, although he wasstill in the Respondent's employ and actually working atthe plant on the day of the hearing. However, consideringallof the evidence in the case, I have concluded that Icannot accept Gutierrez' undenied testimony about thisincident intotowithout question. The facts set forth beloware based in part upon Gutierrez' testimony and in partupon my conclusions based upon the evidence discussedbelow concerning the events of August 14, the day beforeGutierrez' discharge.Ifind that after again being reprimanded by Bryant(Bryant had also spoken to him on the day before aboutsome work he had done), Gutierrez became fearful of losinghis job and angrily made some sort of a threat to Bryant ifhe caused Gutierrez to lose his job. I cannot determineupon the present record whether Gutierrez threatened atthe outset to cut Bryant's throat if Bryant caused him tolose his job, as the hearsay evidence concerning thisincident indicates, or whether the reference to cuttingBryant's throat came out later, after Bryant noticed a knifein an open drawer of Gutierrez' toolbox and asked "you gotthat [knife] to cut my throat," as Gutierrez testified.4 Theprecise words used by Gutierrez are immaterial, for I amconvinced that at the outset Gutierrez did make a seriousthreat of some sort againstBryant. This is indicated byGutierrez' own testimony that Bryant told him "dammit,you don't scare me. . . I have been threatened before and Idon't scare that easy." Gutierrez' subsequent admissionthat he told Gary Timmermans, a fellow employee, shortlyafter the incident that he had told Bryant that he was goingto "bury" him tends further to confirm my conclusion thatGutierrez did threaten Bryant in some fashion during theincident.Ineed not determine the exact nature ofGutierrez' threat to Bryant for it is sufficient for thepurposes of this case for me to find, as I do below, thatregardless of the exact words used by Gutierrez to Bryanton this occasion, it was later reported to the Respondent'stop officials along with other facts concerning this incidentthat Gutierrez had threatened to cut Bryant's throat if hecaused Gutierrez to lose his job.Continuing now with the facts concerning the incidentbetween Gutierrez and Bryant on August 11. After theinitial interchange between the two men-Gutierrez'threatand Bryant's response, in effect, "Don't threaten me"-themen calmed down and had a rational discussion of theirrespectivepositions.Bryant, after indicating that he4The relevant parts of Gutierrez testimony about this incident are asfollowsQ.Tell uswhat happened thenA. I asked Bryant why hewas picking at meQWhat did he say?A.He get mad.Q.What did he say'iA He says "listen,dammit, you don't scare me" He says "I havebeen threatened before and I don'tscare that easy" I said "I don'tthreatenyou, I don't try to scare you, I just ask you why you arepicking on me why don't you leave me alone, get off my back"Q.What happened after you said that?A.My toolbox drawer was openQ Your what9A My toolboxdrawer was open and there was a knife laying upin there in the toolbox and Bryant see the knife and he say-thoughtGutierrez'approachwas wrong, listened toGutierrez' statement that he was a willing worker, agreed,and went on to explain that when he criticized Gutierrez'work he was trying to help him rather than to pressure him.5Bryant went on to say, as Gutierrez testified, that "I know Ihave been pushing you too hard . . . but I have been undera lot of pressure .... I have got four automatic machinesbroke down," "they were not producing and it cost theCompany fifty dollars an hour or more," and "I am sorry."At the end Gutierrez told Bryant that he "was a pretty goodboss," much better than others he had had .6 The discussionended on this amicable note.Sometime after the incident Gutierrez told Joe Simon andtwo other Spanish-speaking employees about the incident.According to Gutierrez, he related to them the facts as setforth in the footnote above containing Gutierrez' testimonyabout the incident.Assistant Foreman Bryant apparently did not mentionthis incident to anyone either in management or among therank-and-file employees. Bryant's immediatesupervisor,Foreman St. Charles, remained unaware of the incidentuntil it was called to his attention on Friday, August 14,under the circumstances found below.On Friday afternoon, August 14, Plant SuperintendentSouthway called Foreman St. Charles into his office andinformed him that he had heard that Gutierrez hadthreatened an employee and asked him to investigate.When St. Charles inquired as to the identity of the manthreatened, Southway said that he thought that FelixAmbrose was the one. St. Charles left Southway's officeand spoke to Ambrose about the matter. Ambrose said heknew nothing about any such incident.St.Charles then asked Assistant Foreman Bryantwhether he had any information about such an incident.Bryant said that he had been threatened by Gutierrez.When St. Charles asked for the details, Bryant related asfollows, according to St. Charles' testimony:... he said he had given Ozzie ajob making some airpins I believe it was and he had made them short orsomething, got the wrong dimensions,and he called it toOzzie's attention that he had done this, that they wereshort.One thing led to another and he said that Ozziepulled open the drawer of his toolbox and there was aknife there and he said, there must have been somewords exchanged, and he said something to the effectthat he would cut his throat if he bothered him anymore.....He said "what the hell is the knife doing there" he said "why youkeep the knife in there, tocut my throat9" I said, "it don't be a badidea" and I shut the drawer closed.Q.Wasthe knife in your hand9A.Nohesaid "what the hell is the knife doing in there" andIsaid "that knife has been there a long time"and he said"you gotthat to cutmy throat,"and I said"itdon'tbe a bad idea" and Ipushed it with the backof my hand because I had something in myhand I pushedthe drawer closed.SThisfinding is based on notes made by Personnel Director Huizengaconcerning a statement madebyBryantduring the Respondent'sinvestigation of the Gutierrez-Bryant incident it is discussed more fullybelow.sThe abovefinding is also based on Personnel Director Huizenga'snotes concerningBryant's statement made during the investigation LESLIE METAL ARTS CO., INC.307or made anything of this incident or I believe got himfired was his actual words.St.Charles then returned to Southway's office andreported his findings.Southwaysummoned PersonnelDirector Huizenga to his office.Aftera discussion amongthe three men it was decided to obtain Bryant's version ofthe incident firsthand. Bryant came in the office and madea rather detailed report of the incident.Personnel DirectorHuizenga made some longhand notes concerning Bryant'sreport which he dictated the following Monday. AccordingtoHuizenga'snotes,Bryant first related that he hadreprimanded Gutierrez on Tuesday morning for makingsome pinstoo short.Huizenga'sdictatedstatementconcerning Bryant's report continues as follows:Later that afternoon he [Gutierrez] called me over tohis bench and said, "I'm gonna cut your throat if yougetme fired from this job." Then he showed me hisknife that he had in his tool box.He said, "I don't carewhat happens to me! You can cut my throat or I will cutyours." I [Bryant] said, Forget it, Ozzie, I get too muchout of lifeto do anything so stupid." Then he told methat he had never been fired for lack of workingmeaning that he did not have a lack of willingness towork. I agreed with him on that but told him that hiswork was very sloppy. Then I asked him why he felt thatway and he said he didn't know. I told him that I wastrying to help him rather than pressuring him. Iexplained to him that the reason I talked to him the daybefore was because I had had a complaint from theForemen in Press Room Number 2 on three items ofprog die repair that related to the quality of his work.Then he toldme I was apretty good boss and said thathe had had some real pricks for bosses.After Bryant made his statement he was dismissed andGutierrez was summoned to Southway's office. Gutierrezwas informed that the Company had information that hehad threatened to cut Bryant's throat with a knife and wasasked what he had to say about it. Gutierrez admittedhaving hadan argumentwith Bryant on Tuesday, said hehad a knife in his toolbox which he had had for a long time,but denied threatening Bryant with a knife.Bryant was then called into the office where he was againasked about the incident in the presence of Gutierrez.Bryant relatedthatGutierrez had told him that if he gothim fired he would cut his throat. Gutierrez declared thatthis was not true. Huizenga told Gutierrez,"Ozzie,we havegot to make a decision." Gutierrez asked whether he shouldreport on the following morning and was told that heshould.At no time during the discussions between managementofficialsand Gutierrez prior to his discharge was anymention madeof the UAWor of any union activities ofGutierrez. Nor had Gutierrez been spoken to previously byanyone in management about his UAW activities.After Gutierrez and Bryant left the office it was suggestedthat Joe Simon knew something about the Gutierrez-Bryantincident. (Simon was the employee whom Gutierrez hadasked to sign the organizing committee letter and who afterkeeping the letter one afternoon had refused to sign.)Simonwas summoned to the office and questioned about theincident. Simon refused to talk about it. Another employee,Leonard Packard,was also questioned about the incident,but he did not have any firsthand information about theincident.Huizenga and Southway decided to discuss the matterwith General Manager Flynn. They went to Flynn's officeand discussed the incident with Flynn. Neither Bryant norSt.Charleswas present during this discussion. It wasdecided that Gutierrez should be discharged and Flynninstructed Huizenga to ask St. Charles to inform Gutierrezof his discharge the following morning.Huizenga and Southway then looked up Bryant andasked him why the incident with Gutierrez had not beenreported.According to Huizenga,Bryant was given an oralreprimand for failing to report this incident.A few minutes after Gutierrez reported for work the nextmorning, Saturday, August 15, St. Charles went over toGutierrez' bench and told him, according to Gutierrez, "Iam sorry but they called me last night to tell you you werethrough . . . . I am sorry this has to happen this way .. .you are a good worker but they don't want a union here andyou are through." St. Charles denied saying anything toGutierrez about a union at the time he discharged him. St.Charles further denied any knowledge of Gutierrez' unionsympathies at the time of his discharge.For the reasonsdiscussed below I credit Gutierrez' testimony concerningthe discharge conversation.A few minutes later,as he wasbeing escorted out of the plant by St. Charles and Bryant,Gutierrez stated, in response to inquiries from several of hisfellow workers as to what had happened, "they framed me."Early on Monday, August 17, the UAW mailed a letter tothe Respondent containing an alphabetical list naming the40 employees who were members of the UAW organizingcommittee at the plant. Gutierrez was one of the employeeslisted.This letter was posted on the Respondent'sbulletinboard.On August 18, the UAW handed out the followingmimeographed letter to the employees at the plant:TO: ALL PRODUCTION AND MAINTENANCEEMPLOYEESLESCOA-32NDSTREETPLANTDear Friends:I have handbilled your plantseveral timesbut becauseof layoffs in the plant we have held off on a full blowndrive.Most of the people on days and many of you onnights know Oswaldo Gutierrez who is known as`Ozzie'.Well, `Ozzie' was a fellow employee of yoursuntil a certain so-called leader tried to make it look like`Ozzie' had made a threat on his life. Actually the onlything Ozzie said to this so-called leader was `Get off ofmy back'. When this got to the office there was moreadded to it to make it look like Ozzie had threatenedhim.Of course, this whole `frame-up' could not have hadanything to do with the fact that Ozzie was gettingnames on a sheet of paper for an In-Plant OrganizingCommittee for the UAW. Ozzie did not think that hehad to hide the fact that he wanted a union to representhim. After all, the laws of the land say that an employeehad a right to join a labor organization of his ownchoice or to help organize such a union withoutinterference from the management,but apparently he 308DECISIONSOF NATIONALLABOR RELATIONS BOARDwas wrong about the management of Lescoa, forSaturday morning he was told that he was all done. Hewas told by his supervisor that he was a good workerbut that they did not want a union there. These are thetrue and simple facts of this case as told to me by Ozzieand I have proceeded to file an Unfair Labor PracticeCharge against Lescoa in his behalf.I think this should be a very good example of why you,the employees of Lescoa, need a union The same thingcould happen to any employee. The management holdsa "drum head" hearing and then they make the decisionof life or death regarding your job, and no matter howright you are some stooge, whom the Companywantstobelieve, can cause you to lose your job. Remember,unless you have a union to represent you, yourjob cango the sameway that Ozzie's did. Oh, I am sure thatOzzie will once again be an employee of Lescoa, butonly because he was working for what he thought wasright, for himself and everybody, and he has the UAWto help him process his grievance with Lescoa throughthe NLRB.If you have not already done so, sign the enclosed cardand send it in today. Don't forget you could be next tocome into disfavor with your boss who might alsotrump up charges against you. Sign the enclosed cardand show your support for your fellow worker who hasalready been discriminated against. Check the enclosedpamphlet so that you will know your rights. Don't letanyemployee tell you different. Stick up for your lawfulrights and signyour UAW Authorization Card today.On the following day the Respondent replied to theUAW's letteras follows:TO: ALL EMPLOYEESYesterday the UAW handed out a letter concerningthe recent firing of one of our employees. That lettercontains a number of false statements.Italsomakesseveral vicious, untrue accusations about the company.We do not want to dignify such disgraceful tactics byarguing withthe UAW. Our employees already knowthat this company does not fire people without cause.You can be sure that we had avery good reasonfor firingMr. Gutierrez and it had nothing to do with any so-called union matters. You can also be sure that we willwelcome a chance tojustify our actions to the NLRB.The facts of his dismissal are these: Prior to August12, 1970, Oswaldo Gutierrez was very careless in hiswork and the Foreman had some complaints about hiswork. On Wednesday, August 12th, he made two costlymistakeswhich the Foreman told him about andrequested that he work more carefully. Later OswaldoGutierrez called the Foreman over to his bench andsaid, "I am going to cut your throat if you get me firedfrom this job." He then showed him a knife he had inhis tool box. This episode was brought to the attentionof management and, after a meeting of representativesofmanagement,the parties directly involved, andothers,Mr.Gutierrezwas subsequently discharged.Doesn't this present a different picture than that of anemployee Just telling a Foreman to "Get off my back."We know our employees can see what the UAW isreally trying to do. They have no real issues to talkabout at Lescoa so they are tryingto createsome. Whatdoes this kind of thing say about the sincerity of thesepeople?We are confident that our employees can seethrough this shabby tactic. We are also confident thatnone of you will be misled into signing one of those"harmless" little cards.REMEMBER THIS-Do not sign a card unless youreally want this union to take over your affairs. Afterthis episode, ask yourselves whether you really want tohave anything to do with this union at all.DonaldB.HuizengaPersonnel DirectorAt the hearing on January 20, 1971, St. Charlestestifiedas follows regarding Gutierrez:.. . he worked for me and he worked hard. He was agood worker. The only time I had any problems was hemade a few mistakes and everybody does. He workedfast and he worked hard and he was a good man as faras working goes. It was solely on the basis of this oneincident. I would never have fired the man. I had nointention to. He gave me no trouble. He was a hardworking man all the time. I was very surprised about thewhole thing.5.TheRespondent's contention;conclusionsThe Respondent contends that Gutierrez was dischargedsolely because of his threat to Bryant on August 11. It urgesin addition that it had no knowledge of Gutierrez' supportof the Union untilit receivedthe UAW's letter ofAugust 17naming Gutierrez as one of the members of the UAWorganizing committee.The Respondent relies on thetestimony of Foreman St. Charles and Personnel DirectorHuizenga in support of this latter contention. However,GeneralManager Flynn and Superintendent Southwaywho were responsible for the decision to dischargeGutierrez were not calledas witnessesby the Respondentand consequently there is no denial of knowledge on theirpart.The record shows that St. Charles and others inmanagement had an adequate opportunity to gain knowl-edge of Gutierrez' union activities. At the time of hisdischarge Gutierrez had been active in support of the UAWfor over 3 months. He had solicited employees to signauthorization cards on company premises on a number ofoccasions. The week ending August 15, was a week ofextensive activity on behalf of the Union. During thisperiod the organizing committee forms were circulated andthe signatures of 40 employees were obtained. Gutierrezwas active in obtaining these signatures both in the plantand on the Respondent's parking lot. Among those solicitedby Gutierrez was Joe Simon, who was later questioned bymanagement concerning his knowledge of the incidentinvolving Gutierrez and Bryant.Highly significant on the question of Respondent'sknowledge of Gutierrez' union activities is Gutierrez'testimony that St. Charles told him at the time hedischarged him that "they don't want a union here." Thistestimony, if credited, clearly indicates that the Respondentdid have knowledge that Gutierrez was active in somerespects in behalf of the UAW. The conflict in the LESLIE METAL ARTS CO., INC.309testimony between Gutierrez and St. Charles on this pointpresentsa very difficult credibility problem.While I have not found Gutierrez wholly reliable-histestimony was not forthright in connection with the threatto Bryant-it is clear that Gutierrez' testimony about St.Charles' statement that the Respondent did not want aunion wasnot something concocted long after the event forthe purposes of the trial. This was something reported toUAW Representative Schultze a day or two after thedischarge,as isapparent from the statement in Schultze'sletter to the employees dated August 18 that Gutierrez wastold by his supervisorat the timeof his discharge that "hewas agood worker but that they did not want a unionthere." This statement alerted the Respondent at the outsetto the nature of Gutierrez' case and the kind of testimonywhich would be required to rebut it. St. Charles' owntestimony establishes that he was sympathetic towardsGutierrez and disapproved of top management's decisionto discharge this hard and willing worker. Under all thecircumstances,and having in mind the demeanor of thewitnesses,Iconclude that Gutierrez was telling the truthwhen he testified that St. Charles gave him the explanationat the timeof his discharge that the Respondent did notwant a union.Ifind, therefore, that the Respondent didhave knowledge at the time it discharged Gutierrez that hewas takingpart in the current UAW organizing drive.Iturn now to the question of whether Gutierrez wasdischarged because he threatened Bryant with a knife, ascontended by the Respondent, or because of his activities insupport of the UAW, as contended by the General Counsel.The salient facts may be briefly summarized as follows:On Friday, August 14, Superintendent Southway heard arumor that Gutierrez had threatened someone. AlthoughtheRespondent had received no complaint from theemployee allegedly threatened, Southway insisted that aninvestigationbe made. The investigation disclosed thatAssistant Foreman Bryant was the employee involved andthatwhat had started out as an angry interchange,including a seriousthreat by Gutierrez to Bryant, wassmoothed over by Bryant and ended up with Bryantapologizing to Gutierrez and GutierreztellingBryant thathe was "a pretty good boss." Notwithstanding the fact thatthe incident ended on this amicable note and that Bryant,the employee involved, apparently treated the incident as aclosed matter, when the incident was reported to GeneralManager Flynn, it was decided that Gutierrez should bedischarged.Foreman St. Charles' testimony makes it clear that he didnot regardthisincident as justifying Gutierrez' discharge.And in view of the Respondent's failure to call AssistantForeman Bryantas a witness,the Respondent cannot beheard toarguethatBryant desired the discharge orregardedit asnecessary to maintain his authority. On thecontrary the record shows that Bryant had reestablished asatisfactoryworking relationshipwith this admittedlycompetent employee.In thesecircumstancesit isdifficult tounderstand why the Respondent's top officials found itnecessary to pursue a matter which had been adjusted tothe satisfaction of the supervisors primarily concerned.Upon all the facts of this case I cannot believe that theaction ofthe Respondent's top officials in magnifying asthey did the Gutierrez-Bryant incident was motivated by adesire tomaintain discipline in the plant. Rather, Iconclude that this explanation was a cloak to conceal theRespondent's real reason for discharging Gutierrez. As theCourt of Appeals for the Ninth Circuit stated in a parallelsituation, where "the stated motive for a dischargeis false"the examiner "can infer that there is another motive. Morethan that, he can infer that the motive is one that theemployer desires to conceal-an unlawful motive-at leastwhere . . . the surrounding facts tend to reinforce thatinference."Shattuck Denn Mining Co. v. N.L.R.B.,362 F.2d466, 470.The surrounding facts of the instant case tend to supportthe inference of an illegal motive. The Respondent wasopposed to the organization of its plant by the UAW. Whilethe Respondent refrained from engaging in the more crudeforms of opposition to the UAW such as threateningemployees with discharge and the like, the record doesshow that when Gutierrez was hired Personnel DirectorHuizenga questioned him about how he felt about workingin a nonunion shop, indicated to him that the Respondentdid not want a union in the plant, and urged upon him thesuperior benefits offered by the Respondent'snonunionplant.The Respondent's letter to the employees datedAugust 19 answering the UAW's letter of the previous dayin which it complained of the UAW's "shabby tactics" andwarned against permitting the UAW "to take over youraffairs" reflects the Respondent's animosity to the UAW.Gutierrez was the instigator of the current organizing driveat the plant and, as found above, was known to theRespondent to be involved in that drive.When theRespondent's top management received word Gutierrezhad been involved in some kind of an incident with anotheremployee, it immediately started an investigation. Althoughits investigation revealed that the incident had endedamicably and was not regardedas significantby Bryant, thesupervisor involved, the Respondent's top officials, blowingup the incident far beyond its true proportions, treated it asjustifying Gutierrez' discharge. This decision was reachedat the end of a week of intensified organizing activity inwhich Gutierrez was participating on company premises.All these circumstances, in my opinion, point to theconclusion, and I find, that the Respondent's top officialsseized upon the opportunity presented by the Gutierrez-Bryant incident to rid itself of a known union supporter.Such a discharge necessarily discouraged union member-ship and violated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.By discharging Oswaldo Gutierrez on August 15,1970, the Respondent has discouraged membership inInternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW) bydiscrimination in regard to tenure, terms, and conditions ofemployment and has interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, thereby engaging inunfair labor practices in violation of Section 8(a)(3) and (1)of the Act.2.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, my recommended Order will direct that theRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Ihave found that the Respondent discharged OswaldoGutierrez in violation of Section 8(a)(3) and (1) of the Act.To remedy this unlawful conduct my recommended Orderwill provide that the Respondent offer Gutierrez immediateand full reinstatement to his former job, or if this job nolonger exists,to a substantially equivalent job, withoutprejudice to his seniority and other rights and privileges.My recommended Order will further direct that theRespondent make Gutierrez whole for hislosses resultingfrom the Respondent'sdiscriminationagainst him bypayment to him of the sum of money he would have earnedfrom the date of his discharge until the date on which theRespondent offershim reinstatement,less his net interimearnings.Backpay shall be computed on a quarterly basisand shall includeinterestat 6 percent per annum, asprovided in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue thefollowing recommended:ORDER?The Respondent, Leslie Metal Arts Company, Inc.,Grand Rapids, Michigan, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Union,United Automobile, Aerospace and Agricultural Imple-mentWorkers of America (UAW), or any other labororganization,by discharging or in any other mannerdiscriminating against employees in regard in their hire ortenureof employment or any terms or conditions ofemployment.(b) In anymanner interferingwith,restraining,orcoercingemployees in the exercise of the rightsguaranteedin Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Oswaldo Gutierrez immediateand full reinstate-ment to his former job, or if this job no longerexists to asubstantially equivalent job,without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss of pay suffered by reason of his discharge in themannerset forth in the section of this Decision entitled"The Remedy."(b) Notify Oswaldo Gutierrez, if presentlyserving in theArmed Forces of the United States of his right to fullreinstatementupon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge fromthe Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents,for examinationand copying, allpayroll records, social security payment records,timecards,personnel records and reports, as well as all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this recommended Order.(d) Post at its 32nd Street, S.E., Grand Rapids, Michigan,plant copies of the attached notice marked "Appendix." 8Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.9IIn the event no exceptions are filed to this recommended Order asprovidedby Section102 46 of the Rules and Regulations of the NationalLaborRelations Board,the findings,conclusions and recommended orderherein shall, as provided in Section 10(c) of the Act and in Section 102 48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and order,and all objections thereto shall be deemedwaived for all purposes8 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals, the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the National Labor Relations Board "9 In the event that this recommended Order is adopted by the Boardafter exceptionshave beenfiled, this provision shall be modified to read"Notify said Regional Director,in writing, within 10 days from the date ofthis Order what steps the Respondent has takento complyherewith "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOT discharge or otherwise discriminateagainst any employee because of his union activities.WE WILL offer Oswaldo Gutierrez immediate reins-tatementwith backpay.WE WILL NOT interfere with, restrain, or coerceemployees in the exercise of these rights.Our employees are free to join or assist InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW) or any other unionand to engage in concerted activities for their mutual aid orprotection.LESLIEMETAL ARTSCOMPANY, INC.(Employer)DatedBy(Representative)(Title) LESLIE METALARTS CO., INC.311This is an official notice and must not be defaced byAny questions concerning this notice or compliance withanyone.itsprovisions,may be directed to the Board's Office, 500This notice must remain posted for 60 consecutive daysBook Building, 1249Washington Boulevard,Detroit,from the date of posting and must not be altered, defaced,Michigan 48226, Telephone 313-226-3200.or coveredby any othermaterial.